Case: 21-20408     Document: 00516410527         Page: 1     Date Filed: 07/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 28, 2022
                                  No. 21-20408
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Donald Ray Eubanks,

                                                           Plaintiff—Appellant,

                                       versus

   Bishop; Brian Collier; John Werner; Senior Warden
   Boscoe; Knoor; Fallasee Ojo; Owen Murray; Lianette
   Linthicum; Steven Williams; Olungbenda; Cynthia Ho;
   Bower; Murphy; Eduardo Oriheula; Cameron Ghaffary;
   Feng; Lee; Goodgame; Ballow,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:21-CV-1879


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20408     Document: 00516410527          Page: 2    Date Filed: 07/28/2022




                                   No. 21-20408


          Donald Ray Eubanks, Texas prisoner # 1593107, appeals the denial of
   his motion for the appointment of counsel in his 42 U.S.C. § 1983 civil rights
   action. We lack jurisdiction because the order denying his motion to appoint
   counsel is not an appealable interlocutory order. See Williams v. Catoe, 946
   F.3d 278, 279-81 (5th Cir. 2020) (en banc).
          The appeal is DISMISSED for lack of jurisdiction.




                                         2